United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2835
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Peter J. Simone,                         *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: November 5, 1999
                                Filed: November 9, 1999
                                    ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Peter Simone admitted violating the condition of his supervised release which
required him to participate successfully in a home detention program, and the district
court1 revoked his release and sentenced him to nine months imprisonment. Simone
appeals, arguing that the court imposed too harsh a sentence because it failed to
consider the factors set forth in 18 U.S.C. § 3553(a), as required by 18 U.S.C.
§ 3583(e).


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
       Having reviewed the revocation hearing transcript, we conclude that the district
court adequately considered the statutorily required factors and did not abuse its
discretion in sentencing Simone. See United States v. Graves, 914 F.2d 159, 160-61
(8th Cir. 1990) (per curiam) (standard of review; there is no requirement that district
court make specific findings relating to each of § 3553(a) factors considered); United
States v. Caves, 73 F.3d 823, 825 (8th Cir. 1996) (rejecting argument that district court
must state on record that it had considered sentencing factors and explain reasons for
sentence imposed).

       We also reject Simone’s argument that the district court failed to consider U.S.
Sentencing Guidelines Manual § 7B1.2(b), p.s. (1998), which he did not raise below.
See United States v. Montanye, 996 F.2d 190, 192 (8th Cir. 1993) (en banc) (standard
of review).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-